DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/29/2021 overcomes the following: 
Objection to claims 1, 5, 8, 12, 15 and 19 for informalities. 
Interpretation of claims 1-21 under 35 USC 112(f). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection set forth below, as necessitated by the amendment. 

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
In claim 13, Examiner suggests correcting the beginning of the claim to read as “The method of claim 8, wherein the step of inferring…”
In claim 20, Examiner suggests correcting the end of the claim to read as “based on sound associated with the scene.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2019/0204907 A1 (hereinafter “Xie”) in view of US PG Pub. 2012/0213426 A1 (hereinafter “Fei-Fei”).
claim 1, Xie teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for determining a type of a scene including a user (Xie, Fig. 1A-1B, Fig. 2, Fig. 8, ¶0034-0046, 0099-0100; Xie discloses a method for achieving human-machine interaction which includes determining scene information), the method comprising: 
receiving image data acquired by a camera with respect to the scene (Xie, ¶0057-0060: "The HMI processing unit 540 may be configured to process the information received or stored by the server 150. For example, the HMI processing unit 540 may perform calculations on the information, make a judgment on the information, or the like. The information may include image information...The image information may include a photo or video relating to a user and an application scene."); 
Although Xie further teaches that "The scene recognition unit 543 may perform a scene recognition using the input information collected by the input device 120 to obtain a target scene in which the user uses the HMI system 100...For example, the scene recognition unit 543 may determine the target scene based on the image signal captured by the camera/video camera" (Xie, ¶0068), he does not expressly teach the limitations as further claimed, but, in analogous field of endeavor, Fei-Fei does as follows. 
Fei-Fei teaches detecting, from the image data, objects present in the scene, wherein the objects are different from the user in the scene and the camera (Fei-Fei, ¶0039-0040; “a number of object detectors 406 are run across an image 402 at different scales 404. For each scale 404 and each detector 406, a response map 408 of the image is obtained to generate a three-level spatial pyramid representation of the resulting object filter map…A concatenation of features in all grids leads to an OB descriptor 414 for the image.”); 
analyzing the objects based on one or more object recognition models to recognize the objects (Fei-Fei, ¶0039-0040; “a number of object detectors 406 are run across an image 402 at different scales 404…A concatenation of features in all grids leads to an OB descriptor 414 for the image.”);  
determining spatial relationships among the objects based on the image data (Fei-Fei, ¶0010, 0058-0069; “OB is constructed from the responses of many objects, which encodes the semantic and spatial information of objects within images.”); and 
inferring a type of the scene based on the objects and the spatial relationships thereof in accordance with at least one scene context-free grammar model, which comprises (Fei-Fei, ¶0010, 0058-0070; “The present invention, however, can make use of certain high-level information about the objects in the image, e.g., bed or table, and their arrangement to distinguish between the two scenes.” Fei-Fei discloses multiple datasets of different scene classes which are interpreted here as the claimed “at least one scene context-free grammar model”.).
Fei-Fei is considered analogous art because it pertains to image-based scene classification. Therefore, it would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the scene classification step taught by Xie to include the steps of analyzing the image and detecting objects and their spatial arrangement based on multiple object detectors, and subsequently (Fei-Fei, ¶0065).

Regarding claim 2, claim 1 is incorporated, and Xie in the combination further teaches wherein the scene further includes a user engaged in a dialogue with a machine (Xie, ¶0068; “The scene recognition unit 543 may perform a scene recognition using the input information collected by the input device 120 to obtain a target scene in which the user uses the HMI system 100.”).

Regarding claim 3, claim 2 is incorporated, and Xie in the combination further teaches wherein the type of the scene, once inferred based on the at least one scene context-free grammar model, is to be used by the machine to facilitate dialogue control (Xie, ¶0069-0070; "The output information generation unit 544 may generate output information based on the semantic analysis result generated by the semantic judgment unit 542 and the image information, the text information, information regarding the geographic location, the scene information, and other information received by the input device 120…the output information may include information related to a verbal expression, a tone, a voiceprint information, etc. of the language represented by the avatar that can generate a voice signal.").

Regarding claim 4, claim 1 is incorporated, and Fei-Fei in the combination further teaches receiving training data related to different scenes, wherein the training (Fei-Fei, ¶0050-0057; various scene classification models were trained using images of each scene class, wherein each scene classification model is based on the Object Bank (OB) representations of the images in the corresponding training set, which include the objects and their spatial arrangement.).

Regarding claim 6, claim 1 is incorporated, and Xie in the combination further teaches wherein the step of inferring the type of the scene is further based on sound associated with the scene (Xie, ¶0060-0061, 0068; “In some embodiments, the scene recognition unit 543 may determine the target scene by matching the user intention information with information of specific scenes stored in the database 160.” The user intention information is based on voice input by the user, which has been interpreted to correspond to the claimed “sound associated with the scene”). 

Claim 8 recites machine readable and non-transitory medium having information recorded thereon for determining a type of a scene having features corresponding to elements recited in method claim 1. The elements recited in claim 8 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 1. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 1 apply to this claim, and Xie in (Xie, ¶0118-0119).

Claim 9 recites a machine readable and non-transitory medium having features corresponding to elements recited in method claim 2. The elements recited in claim 9 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 2. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 2 apply to this claim.

Claim 10 recites a machine readable and non-transitory medium having features corresponding to elements recited in method claim 3. The elements recited in claim 10 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 3. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 3 apply to this claim.

Claim 11 recites machine readable and non-transitory medium having features corresponding to elements recited in method claim 4. The elements recited in claim 11 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 4 apply to this claim.

Claim 13 recites machine readable and non-transitory medium having features corresponding to elements recited in method claim 6. The elements recited in claim 13 

Claim 15 recites a system having features corresponding to elements recited in method claim 1. The elements recited in claim 15 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 1. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 1 apply to this claim.

Claim 16 recites a system having features corresponding to elements recited in method claim 2. The elements recited in claim 16 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 2. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 2 apply to this claim.

Claim 17 recites a system having features corresponding to elements recited in method claim 3. The elements recited in claim 17 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 3. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 3 apply to this claim.

Claim 18 recites a system having features corresponding to elements recited in method claim 4. The elements recited in claim 18 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 4 apply to this claim.

Claim 20 recites a system having features corresponding to elements recited in method claim 6. The elements recited in claim 20 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 6. Additionally, the rationale and motivation to combine the Xie and Fei-Fei references presented in the rejection of claim 6 apply to this claim.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xie in view of Fei-Fei, as applied to claims 1, 8 and 15 above, and further in view of “Characterizing Structural Relationships in Scenes Using Graph Kernels” (hereinafter “Fisher”, 2011). 
Regarding claim 5, claim 1 is incorporated, and the combination of Xie and Fei-Fei does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Fisher does as follows. 
Fisher teaches wherein each of the scene context-free grammar model corresponds to a type of scene, represented by at least one of a first type of node representing a first object and specifying a plurality of sub-objects that need to be all present in the scene in order for the scene to qualify as the type; and a second type of (Fisher, Figure 2, Section 3: Representing Scenes as Graphs; “The nodes of a relationship graph represent all objects in the scene and the edges represent the relationships between these objects… Object nodes can be connected by both contact and scene graph inheritance relationships. Note how the monitor and keyboard nodes are both scene graph children of the computer node.”). 
Fisher is considered analogous art because it pertains to image-based scene classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scene classification method taught by the combination of Xie in view of Fei-Fei to use scene relationship graph representations as the models corresponding to each type of scene, as taught by Fisher, in order to make the classification a new input scene with respect to a database of many different scene types more efficient and accurate based on identification of matching objects and their relationships between the input scene and the stored scene representations (Fisher, Section 7). 

Claim 12 recites machine readable and non-transitory medium having features corresponding to elements recited in method claim 5. The elements recited in claim 12 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 5. Additionally, the rationale and motivation to combine the Xie, Fei-Fei and Fisher references presented in the rejection of claim 5 apply to this claim.

Claim 19 recites a system having features corresponding to elements recited in method claim 5. The elements recited in claim 19 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 5. Additionally, the rationale and motivation to combine the Xie, Fei-Fei and Fisher references presented in the rejection of claim 5 apply to this claim.

Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xie in view of Fei-Fei and Fisher, as applied to claims 5, 12 and 19 above, and further in view of US PG Pub. 2017/0249504 A1 (hereinafter “Martinson”).
Regarding claim 7, claim 5 is incorporated, and the combination of Xie, Fei-Fei and Fisher does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Martinson does as follows. 
Martinson teaches updating a 3D space occupancy record corresponding to the scene based on the objects (Martinson, ¶0008; “…using each measurement from a place recognition algorithm to update an occupancy grid as the robot moves through the space. Importantly, each measurement update reflects the region of view observed by the camera, attempting to learn a classification for both obstacles and empty space in the occupancy grid.”). 
Martinson is considered analogous art because it pertains to scene classification using a robot engaged in dialog with a human user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Martinson, ¶0008).

Claim 14 recites machine readable and non-transitory medium having features corresponding to elements recited in method claim 7. The elements recited in claim 14 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 7. Additionally, the rationale and motivation to combine the Xie, Fei-Fei, Fisher and Martinson references presented in the rejection of claim 7 apply to this claim.

Claim 21 recites a system having features corresponding to elements recited in method claim 7. The elements recited in claim 21 are therefore mapped to the proposed combination in the same manner as the corresponding elements of claim 7. Additionally, the rationale and motivation to combine the Xie, Fei-Fei, Fisher and Martinson references presented in the rejection of claim 7 apply to this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668